                                       Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 1 of 39




                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   RAUL BARAJAS, et al.,                      Case No. 14-cv-05157-SK
                                   8               Plaintiffs,
                                                                                  COURT'S FINAL JURY
                                   9         v.                                   INSTRUCTIONS – OCTOBER 26, 2018
                                  10   CITY OF RHONERT PARK, et al.,
                                  11               Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                          Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 2 of 39




                                   1                                             DUTY OF JURY

                                   2

                                   3          Members of the Jury: Now that you have heard all of the evidence and arguments, it is my

                                   4   duty to instruct you on the law that applies to this case.

                                   5          Each of you has received a copy of these instructions that you may take with you to the

                                   6   jury room to consult during your deliberations.

                                   7          It is your duty to find the facts from all the evidence in the case. To those facts you will

                                   8   apply the law as I give it to you. You must follow the law as I give it to you whether you agree

                                   9   with it or not. And you must not be influenced by any personal likes or dislikes, opinions,

                                  10   prejudices or sympathy. That means that you must decide the case solely on the evidence before

                                  11   you. You will recall that you took an oath to do so.

                                  12          Please do not read into these instructions or anything I may say or do that I have an
Northern District of California
 United States District Court




                                  13   opinion regarding the evidence or what your verdict should be.

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
                                             Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 3 of 39




                                   1
                                                     BURDEN OF PROOF – PREPONDERANCE OF THE EVIDENCE
                                   2

                                   3
                                                When a party has the burden of proving any claim or affirmative defense by a
                                   4
                                       preponderance of the evidence, it means you must be persuaded by the evidence that the claim or
                                   5
                                       affirmative defense is more probably true than not true.
                                   6
                                                You should base your decision on all of the evidence, regardless of which party presented
                                   7
                                       it.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
                                          Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 4 of 39




                                   1                    TWO OR MORE PARTIES – DIFFERENT LEGAL RIGHTS

                                   2

                                   3           You should decide the case as to each party separately. Unless otherwise stated, the

                                   4   instructions apply to all parties.

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
                                       Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 5 of 39




                                   1                                    WHAT IS EVIDENCE

                                   2

                                   3      The evidence you are to consider in deciding what the facts are consists of:

                                   4

                                   5      1.     the sworn testimony of any witness;

                                   6      2.     the exhibits that are admitted into evidence;

                                   7      3.     any facts to which the lawyers have agreed; and

                                   8      4.     any facts that I have instructed you to accept as proved.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   5
                                          Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 6 of 39




                                   1                                          WHAT IS NOT EVIDENCE

                                   2

                                   3           In reaching your verdict, you may consider only the testimony and exhibits received into

                                   4   evidence. Certain things are not evidence, and you may not consider them in deciding what the

                                   5   facts are. I will list them for you:

                                   6           (1)     Arguments and statements by lawyers are not evidence. The lawyers are not

                                   7   witnesses. What they have said in their opening statements, closing arguments and at other times

                                   8   is intended to help you interpret the evidence, but it is not evidence. If the facts as you remember

                                   9   them differ from the way the lawyers have stated them, your memory of them controls.
                                               (2)     Questions and objections by lawyers are not evidence. Attorneys have a duty to
                                  10
                                       their clients to object when they believe a question is improper under the rules of evidence. You
                                  11
                                       should not be influenced by the objection or by the court’s ruling on it.
                                  12
Northern District of California
 United States District Court




                                               (3)     Testimony that is excluded or stricken, or that you have been instructed to
                                  13
                                       disregard, is not evidence and must not be considered. In addition, some evidence may be
                                  14
                                       received only for a limited purpose; when I have instructed you to consider certain evidence only
                                  15
                                       for a limited purpose, you must do so and you may not consider that evidence for any other
                                  16
                                       purpose.
                                  17
                                               (4)     Anything you may have seen or heard when the court was not in session is not
                                  18
                                       evidence. You are to decide the case solely on the evidence received at the trial.
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
                                          Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 7 of 39




                                   1

                                   2                         DIRECT AND CIRCUMSTANTIAL EVIDENCE

                                   3

                                   4          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as

                                   5   testimony by a witness about what that witness personally saw or heard or did. Circumstantial

                                   6   evidence is proof of one or more facts from which you could find another fact. You should

                                   7   consider both kinds of evidence. The law makes no distinction between the weight to be given to

                                   8   either direct or circumstantial evidence. It is for you to decide how much weight to give to any

                                   9   evidence.
                                              By way of example, if you wake up in the morning and see that the sidewalk is wet, you
                                  10
                                       may find from that fact that it rained during the night. However, other evidence, such as a turned
                                  11
                                       on garden hose, may provide a different explanation for the presence of water on the sidewalk.
                                  12
Northern District of California
 United States District Court




                                       Therefore, before you decide that a fact has been proved by circumstantial evidence, you must
                                  13
                                       consider all the evidence in the light of reason, experience and common sense.
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        7
                                          Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 8 of 39




                                   1                                     RULING ON OBJECTIONS

                                   2

                                   3          There are rules of evidence that control what can be received into evidence. When a

                                   4   lawyer asked a question or offered an exhibit into evidence and a lawyer on the other side thought

                                   5   that it was not permitted by the rules of evidence, that lawyer may have objected. If I overruled

                                   6   the objection, the question was answered or the exhibit received. If I sustained the objection, the

                                   7   question was not answered, and the exhibit was not received. Whenever I sustained an objection

                                   8   to a question, you must ignore the question and must not guess what the answer might have been.

                                   9          Sometimes I ordered that evidence be stricken from the record and that you disregard or
                                       ignore that evidence. That means when you are deciding the case, you must not consider the
                                  10
                                       stricken evidence for any purpose.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
                                             Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 9 of 39




                                   1                                    CREDIBILITY OF WITNESSES

                                   2

                                   3            In deciding the facts in this case, you may have to decide which testimony to believe and

                                   4   which testimony not to believe. You may believe everything a witness said, or part of it, or none

                                   5   of it.

                                   6            In considering the testimony of any witness, you may take into account:

                                   7            (1)    the opportunity and ability of the witness to see or hear or know the things testified

                                   8   to;

                                   9            (2)    the witness’s memory;
                                                (3)    the witness’s manner while testifying;
                                  10
                                                (4)    the witness’s interest in the outcome of the case, if any;
                                  11
                                                (5)    the witness’s bias or prejudice, if any;
                                  12
Northern District of California
 United States District Court




                                                (6)    whether other evidence contradicted the witness’s testimony;
                                  13
                                                (7)    the reasonableness of the witness’s testimony in light of all the evidence; and
                                  14
                                                (8)    any other factors that bear on believability.
                                  15
                                                Sometimes a witness may say something that is not consistent with something else he or
                                  16
                                       she said. Sometimes different witnesses will give different versions of what happened. People
                                  17
                                       often forget things or make mistakes in what they remember. Also, two people may see the same
                                  18
                                       event but remember it differently. You may consider these differences, but do not decide that
                                  19
                                       testimony is untrue just because it differs from other testimony.
                                  20
                                                However, if you decide that a witness has deliberately testified untruthfully about
                                  21
                                       something important, you may choose not to believe anything that witness said. On the other
                                  22
                                       hand, if you think the witness testified untruthfully about some things but told the truth about
                                  23
                                       others, you may accept the part you think is true and ignore the rest.
                                  24
                                                The weight of the evidence as to a fact does not necessarily depend on the number of
                                  25
                                       witnesses who testify. What is important is how believable the witnesses were, and how much
                                  26
                                       weight you think their testimony deserves.
                                  27

                                  28
                                                                                          9
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 10 of 39




                                   1
                                                                              JUDICIAL NOTICE
                                   2
                                              The court has decided to accept as true the following facts:
                                   3
                                              On August 29, 2012, Edgar Perez pled nolo contendere (no contest) to California Penal
                                   4
                                       Code section 148(a)(1), resisting arrest, a misdemeanor, based on an offense date of November 12,
                                   5
                                       2010. Thus, he was convicted of this offense.
                                   6
                                              Edgar Perez was placed on probation (a conditional sentence) for 36 months with the
                                   7
                                       following condition(s):
                                   8
                                              Be of good conduct and obey all laws.
                                   9
                                              Submit to a warrantless search and seizure of person, property, or vehicle at any time of
                                  10
                                       the day or night.
                                  11
                                              Submit to warrantless search/seizure of residence any time of the day or reasonable hour
                                  12
Northern District of California




                                       of the night by any probation/law enforcement officer.
 United States District Court




                                  13
                                              Do not possess or use controlled substances or associated paraphernalia without valid
                                  14
                                       prescription.
                                  15
                                              This probation (conditional sentence) ended August 29, 2015.
                                  16
                                              On August 29, 2012, Edgar Perez pled nolo contendere (no contest) to California Health
                                  17
                                       and Safety Code section 11550(a), which proscribes use or being under the influence of a
                                  18
                                       controlled substance, a misdemeanor, based on an offense date of June 23, 2012. Thus, he was
                                  19
                                       convicted of this offense.
                                  20
                                              Edgar Perez was placed on probation (a conditional sentence) for 36 months with identical
                                  21
                                       terms as stated above, but this probation (conditional sentence) ended October 17, 2015.
                                  22
                                              On May 5, 2013, Edgar Perez pled guilty to California Health and Safety Code section
                                  23
                                       11377(a), possession of a controlled substance, a felony, based on an offense date of May 21,
                                  24
                                       2015. Thus, he was convicted of this offense.
                                  25
                                              Edgar Perez was placed on probation (a conditional sentence) for 36 months with identical
                                  26
                                       terms as stated above, but this probation (conditional sentence) ended May 2, 2016.
                                  27
                                              You must accept these facts as true.
                                  28
                                                                                         10
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 11 of 39



                                                               DEPOSITION IN LIEU OF LIVE TESTIMONY
                                   1

                                   2
                                              A deposition is the sworn testimony of a witness taken before trial. The witness is placed
                                   3
                                       under oath to tell the truth and lawyers for each party may ask questions. The questions and
                                   4
                                       answers are recorded.
                                   5
                                              You heard and/or saw the depositions of Brian Masterson and Jeffrey Justice. Insofar as
                                   6
                                       possible, you should consider deposition testimony, presented to you in court in lieu of live
                                   7
                                       testimony, in the same way as if the witness had been present to testify.
                                   8
                                              Do not place any significance on the behavior or tone of voice of any person reading the
                                   9
                                       questions or answers.
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        11
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 12 of 39



                                                                     FOREIGN LANGUAGE TESTIMONY
                                   1

                                   2
                                               You heard testimony of witnesses who testified in the Spanish language. Witnesses who
                                   3
                                       do not speak English or are more proficient in another language testify through an official court
                                   4
                                       interpreter. Although some of you may know the Spanish language, it is important that all jurors
                                   5
                                       consider the same evidence. Therefore, you must accept the interpreter’s translation of the
                                   6
                                       witness’s testimony. You must disregard any different meaning.
                                   7
                                               You must not make any assumptions about a witness or a party based solely on the use of
                                   8
                                       an interpreter to assist that witness or party.
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 13 of 39



                                                        SECTION 1983 CLAIM—INTRODUCTORY INSTRUCTION
                                   1

                                   2
                                                Plaintiffs bring their claims under the federal statute, 42 U.S.C. § 1983, which provides
                                   3
                                       that any person or persons who, under color of state law, deprives another of any rights, privileges,
                                   4
                                       or immunities secured by the Constitution or laws of the United States shall be liable to the injured
                                   5
                                       party.
                                   6
                                                Plaintiffs are bringing their § 1983 claims against all Defendants. I will now instruct you
                                   7
                                       on the law applicable to these claims.
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         13
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 14 of 39




                                   1

                                   2        SECTION 1983 CLAIM AGAINST DEFENDANT IN INDIVIDUAL CAPACITY –

                                   3                               ELEMENTS AND BURDEN OF PROOF

                                   4

                                   5          In order to prevail on their claim under 42 U.S.C. § 1983 against the defendants Jacy

                                   6   Tatum, David Rodriguez, and/or Matthew Snodgrass, Plaintiffs must prove each of the following

                                   7   elements by a preponderance of the evidence:

                                   8          1.       the officer defendant(s) acted under color of state law; and

                                   9          2.       the acts of Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass deprived

                                  10   Plaintiffs of their particular rights under the United States Constitution as explained in earlier

                                  11   instructions.

                                  12          The parties have stipulated that the officer defendants acted under color of state law.
Northern District of California
 United States District Court




                                  13          If you find Plaintiffs have proved each of these elements, and if you find that Plaintiffs

                                  14   have proved all the elements they are required to prove against any officer defendant as explained

                                  15   below, your verdict should be for Plaintiffs against that specific officer defendant. If, on the other

                                  16   hand, you find that Plaintiffs have failed to prove any one or more of these elements for an officer

                                  17   defendant, your verdict should be for that specific officer defendant on the § 1983 claim.

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         14
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 15 of 39




                                   1           PARTICULAR RIGHTS—FOURTH AMENDMENT’S PROHIBITION AGAINST

                                   2   UNREASONABLE SEARCHES AND SEIZURES – UNREASONABLE SEARCHES AND

                                   3                                                SEIZURES

                                   4

                                   5           As previously explained, Plaintiffs have the burden of proving that the acts of the

                                   6   Defendants City of Rohnert Park, Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass

                                   7   deprived Plaintiffs of particular rights under the United States Constitution.

                                   8           In this case, Plaintiffs allege that all Defendants deprived them of their rights under the

                                   9   Fourth Amendment to the U.S. Constitution when the officers searched Plaintiffs’ home on

                                  10   November 4, 2014, which Plaintiffs allege was unreasonable under the totality of the

                                  11   circumstances.

                                  12           Under the Fourth Amendment, a person has the right to be free from an unreasonable
Northern District of California
 United States District Court




                                  13   search of his or her home. In order to prove that Defendants deprived Plaintiffs of their Fourth

                                  14   Amendment rights, Plaintiffs must prove the following additional elements by a preponderance of

                                  15   the evidence:

                                  16           1.       Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass searched Plaintiffs’

                                  17   home;

                                  18           2.       in conducting the search, Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass

                                  19   acted intentionally; and

                                  20           3.       the search was unreasonable.

                                  21           A person acts “intentionally” when the person acts with a conscious objective to engage in

                                  22   particular conduct. Therefore, Plaintiffs must prove that Defendants intended to search the

                                  23   Plaintiffs’ home.

                                  24           Under the U.S. Constitution, police officers normally need a search warrant to search a

                                  25   home. A person has a right to privacy is his or her own home. A search warrant is one way that

                                  26   courts make sure that police officers have a legitimate reason to enter a home. A judge or

                                  27   magistrate judge reviews an application for a search warrant and signs the search warrant only if

                                  28   certain standards are met.
                                                                                         15
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 16 of 39




                                   1           However, the right to privacy in one’s home is not absolute. In addition, the expectation of

                                   2   privacy in one’s home may be higher or lower in certain circumstances. There are exceptions to

                                   3   the requirement for a search warrant.

                                   4           Another exception pertains to consent. Police officers may search a home without a

                                   5   warrant if the person living in the home gives permission (consent) for the search. If there are two

                                   6   people living in the home and one gives consent but the other is physically present and refuses to

                                   7   give consent, then there is no consent to enter and search the home.

                                   8           Another exception pertains to probation. When a person is placed on probation

                                   9   (probationer), there are conditions. One of those conditions might be that the probationer agrees

                                  10   that law enforcement officers can search his or her home without a warrant (search condition). If

                                  11   there is such a search condition, that search condition alone does not give police officers the

                                  12   automatic right to search but lowers the expectation of privacy that the probationer has in the
Northern District of California
 United States District Court




                                  13   home.

                                  14           Whether a search is reasonable under the U.S. Constitution is based on the “totality of the

                                  15   circumstances.” Whether a search is reasonable is determined by assessing, on the one hand, the

                                  16   degree to which is intrudes upon an individual’s privacy, and, on the other hand, the degree to

                                  17   which the search is necessary to promote a legitimate governmental interest. As I said before, the

                                  18   right to privacy in one’s home is not absolute, and so the test is one of the “totality of

                                  19   circumstances.” In determining whether the search in this case was unreasonable, you should

                                  20   consider all of the circumstances or the totality of the circumstances, including:

                                  21           (a)    Whether Edgar Perez was on probation with a search condition at the time of the

                                  22                  search and what the terms of the search condition were.

                                  23           (b)    Whether Edgar Perez lived at Plaintiffs’ home and whether the officers had a

                                  24                  reasonable belief that Edgar Perez lived at Plaintiffs’ home.

                                  25           (c)    Whether the probationer was (or was not) on probation for a violent felony.

                                  26                  Probationers on probation for lower level or non-violent offenses are recognized as

                                  27                  having a higher expectation of privacy than probationers on probation for a violent

                                  28                  felony.
                                                                                          16
                                       Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 17 of 39




                                   1      (d)   Whether Plaintiffs knew about the search condition of Edgar Perez.

                                   2      (e)   Whether the probation search is made without suspicion of a commission of a

                                   3            crime and the justification for the search. If there is no suspicion of a commission

                                   4            of a crime, police officers have a weaker interest in performing probation searches

                                   5            than they have where, at the time they perform the search, officers suspect the

                                   6            probationer has committed a crime. Conversely, if there is suspicion of a

                                   7            commission of a crime, police officers have a stronger interest in performing

                                   8            probation searches.

                                   9      (f)   Whether the police officers were investigating Edgar Perez for violating the other

                                  10            terms of his probation.

                                  11      (g)   Whether the Plaintiffs consented to the search.

                                  12      (h)   Whether the police officers knocked and announced their entry and whether they
Northern District of California
 United States District Court




                                  13            gave sufficient time for the Plaintiffs to respond.

                                  14      (i)   Whether exigent circumstances existed at the time of the search.

                                  15      (j)   The scope of the search, including the areas the police officers searched. Where a

                                  16            home is shared by an individual who is not on probation, officers can search

                                  17            common areas of the shared home if the search otherwise is reasonable. However,

                                  18            as to a particular area or item that is not clearly a common space, officers must

                                  19            have a reasonable suspicion that the area or item is owned, possessed or within the

                                  20            control of the probationer, in order for it to fall within the permissible bounds of a

                                  21            probation search.

                                  22      (k)   The manner of the search, including the level of force used (or not used).

                                  23      (l)   The length of time for the search.

                                  24      (m)   The police officers’ prior contacts with and specific knowledge of the probationer

                                  25            and his potential for cooperation or violence.

                                  26      (n)   Detention of the Plaintiffs during the search. Law enforcement officers may

                                  27            constitutionally detain the occupants of a home during a probation compliance

                                  28            search under reasonable circumstances. The reasonableness of that detention
                                                                                  17
                                       Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 18 of 39




                                   1            depends on factors such as the articulable and reasonable suspicion of the

                                   2            occupants, whether force was used to detain the occupants, whether a gun was used

                                   3            to detain the occupants, the length of the detention, the private or public nature of

                                   4            the detention such that the occupant was or was not publicly humiliated, the need to

                                   5            preserve the officers’ safety, and whether officers prevented the occupants from

                                   6            tending to personal needs such as using the restroom or answering the telephone.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  18
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 19 of 39




                                   1

                                   2   SECTION 1983 CLAIM AGAINST LOCAL GOVERNING BODY DEFENDANTS BASED
                                   3    ON UNLAWFUL OFFICIAL POLICY, PRACTICE, OR CUSTOM – ELEMENTS AND
                                   4                                          BURDEN OF PROOF
                                   5

                                   6          In order to prevail on their § 1983 claim against defendant City of Rohnert Park alleging
                                   7   liability based on an official policy, practice, or custom, Plaintiffs must prove each of the
                                   8   following elements by a preponderance of the evidence:
                                   9          1.       Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass acted under color of state
                                  10   law;
                                  11          2.       the act(s) of Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass deprived
                                  12   Plaintiffs of their particular rights under the United States Constitution as explained in earlier
Northern District of California
 United States District Court




                                  13   instructions;
                                  14          3.       Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass acted pursuant to an
                                  15   expressly adopted official policy or a widespread or longstanding practice or custom of the
                                  16   defendant City of Rohnert Park; and
                                  17          4.       the defendant City of Rohnert Park’s official policy or widespread or longstanding
                                  18   practice or custom caused the deprivation of Plaintiffs’ rights by Jacy Tatum, David Rodriguez,
                                  19   and/or Matthew Snodgrass; that is, the City of Rohnert Park’s official policy or widespread or
                                  20   longstanding practice or custom is so closely related to the deprivation of Plaintiffs’ rights as to be
                                  21   the moving force that caused the ultimate injury.
                                  22          The parties have stipulated that Jacy Tatum, David Rodriguez, and Matthew Snodgrass
                                  23   acted under color of state law.
                                  24          “Official policy” means a formal policy, such as a rule or regulation adopted by the
                                  25   defendant City of Rohnert Park, resulting from a deliberate choice to follow a course of action
                                  26   made from among various alternatives by the official or officials responsible for establishing final
                                  27   policy with respect to the subject matter in question.
                                  28          “Practice or custom” means any longstanding, widespread, or well-settled practice or
                                                                                         19
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 20 of 39




                                   1   custom that constitutes a standard operating procedure of the defendant City of Rohnert Park.

                                   2          If you find that Plaintiffs have proved each of these elements, your verdict should be for

                                   3   Plaintiffs. If, on the other hand, you find that Plaintiffs have failed to prove any one or more of

                                   4   these elements, your verdict should be for the defendant City of Rohnert Park.

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         20
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 21 of 39




                                   1   SECTION 1983 CLAIM AGAINST LOCAL GOVERNING BODY DEFENDANTS BASED

                                   2                   ON RATIFICATION—ELEMENTS AND BURDEN OF PROOF

                                   3

                                   4            In order to prevail on their § 1983 claim against defendant City of Rohnert Park alleging

                                   5   liability based on ratification by a final policymaker, the plaintiff must prove each of the following

                                   6   elements by a preponderance of the evidence:

                                   7            1.     Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass acted under color of state

                                   8   law;

                                   9            2.     the acts of Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass deprived

                                  10   Plaintiffs of their particular rights under the United States Constitution as explained in later

                                  11   instructions;

                                  12            3.     Chief Brian Masterson acted under color of state law;
Northern District of California
 United States District Court




                                  13            4.     Chief Brian Masterson had final policymaking authority from defendant City of

                                  14   Rohnert Park concerning the acts of Jacy Tatum, David Rodriguez, and Matthew Snodgrass; and

                                  15            5.     Chief Brian Masterson ratified Jacy Tatum, David Rodriguez, and/or Matthew

                                  16   Snodgrass’s acts, that is, Chief Brian Masterson knew of and specifically made a deliberate choice

                                  17   to approve Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass’s acts and the basis for it.

                                  18            The parties have stipulated that the defendant’s official (Chief Brian Masterson) and the

                                  19   officer Defendants acted under color of state law.

                                  20            I instruct you that Chief Brian Masterson had final policymaking authority from defendant

                                  21   City of Rohnert Park concerning the acts at issue and, therefore, the fourth element requires no

                                  22   proof.

                                  23            If you find that Plaintiffs have proved each of these elements, your verdict should be for

                                  24   Plaintiffs. If, on the other hand, Plaintiffs have failed to prove any one or more of these elements,

                                  25   your verdict should be for the defendant City of Rohnert Park.

                                  26
                                  27

                                  28
                                                                                         21
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 22 of 39




                                   1

                                   2   SECTION 1983 CLAIM AGAINST LOCAL GOVERNING BODY DEFENDANTS BASED
                                   3   ON A POLICY THAT FAILS TO PREVENT VIOLATIONS OF LAW OR A POLICY OF
                                   4                 FAILURE TO TRAIN—ELEMENTS AND BURDEN OF PROOF
                                   5

                                   6           In order to prevail on their § 1983 claim against defendant City of Rohnert Park alleging
                                   7   liability based on a policy of a failure to train its police officers, Plaintiffs must prove each of the
                                   8   following elements by a preponderance of the evidence:
                                   9           1.      the acts of City of Rohnert Park’s police officers deprived Plaintiffs of their
                                  10   particular rights under the United States Constitution as explained in later instructions;
                                  11           2.      City of Rohnert Park’s police officers acted under color of state law;
                                  12           3.      the training of the defendant City of Rohnert Park was not adequate to train its
Northern District of California
 United States District Court




                                  13   police officers to handle the usual and recurring situations with which they must deal;
                                  14           4.      the defendant City of Rohnert Park was deliberately indifferent to the known or
                                  15   obvious consequences of its failure to train its police officers adequately; and
                                  16           5.      the failure of the defendant City of Rohnert Park to provide adequate training
                                  17   caused the deprivation of the Plaintiffs’ rights by the City of Rohnert Park’s police officers; that is,
                                  18   the defendant’s failure to train is so closely related to the deprivation of Plaintiffs’ rights as to be
                                  19   the moving force that caused the ultimate injury.
                                  20           The parties have stipulated that City of Rohnert Park’s police officers acted under color of
                                  21   state law.
                                  22           A policy is a deliberate choice to follow a course of action made from among various
                                  23   alternatives by the official or officials responsible for establishing final policy with respect to the
                                  24   subject matter in question.
                                  25           “Deliberate indifference” is the conscious choice to disregard the consequences of one’s
                                  26   acts or omissions. Plaintiffs may prove deliberate indifference in this case by showing that the
                                  27   defendant City of Rohnert Park knew its failure to train adequately made it highly predictable that
                                  28   its police officers would engage in conduct that would deprive persons such as Plaintiffs of their
                                                                                          22
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 23 of 39




                                   1   rights.

                                   2             If you find that Plaintiffs have proved each of these elements, your verdict should be for

                                   3   Plaintiffs. If, on the other hand, Plaintiffs have failed to prove any one or more of these elements,

                                   4   your verdict should be for the defendant City of Rohnert Park.

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          23
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 24 of 39




                                   1                  SEARCH PERFORMED FOR PURPOSES OF HARASSMENT

                                   2          If you find that the primary purpose of Jacy Tatum, David Rodriguez, and Matthew

                                   3   Snodgrass for the probation search of Plaintiffs’ home was to harass, then the search was

                                   4   performed in violation of Plaintiffs’ rights under the Fourth Amendment to the U.S. Constitution.

                                   5   However, you cannot hold the City of Rohnert Park liable for a violation of Plaintiffs’ rights under

                                   6   the Fourth Amendment based on this reason.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       24
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 25 of 39




                                   1                                        STATE LAW CLAIMS

                                   2

                                   3          Plaintiffs also bring state law claims, including the following: (1) a claim for an

                                   4   unreasonable search under the California Constitution, (2) a claim for invasion of privacy under

                                   5   the California Constitution, and (3) a claim for negligence.

                                   6          Plaintiffs’ claim for an unreasonable search under the California Constitution is different

                                   7   from their federal claim for an unreasonable search described above. I will now instruct you on

                                   8   the law applicable to Plaintiffs’ claims for an unreasonable search under the California

                                   9   Constitution, for invasion of privacy under the California Constitution, and negligence.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        25
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 26 of 39




                                   1
                                                    PROHIBITION AGAINST UNREASONABLE SEARCHES AND SEIZURES
                                   2
                                                                      (California Constitution, Article 1, Section 13)
                                   3
                                                 In California, probationers may validly consent in advance to warrantless searches in
                                   4
                                       exchange for the opportunity to avoid service of a state prison term. This consent is called a
                                   5
                                       waiver.
                                   6
                                                 Pursuant to a probationer’s sentence, a probationer is given search conditions. A search
                                   7
                                       condition is designed to deter further offenses by the probationer and to ascertain compliance with
                                   8
                                       the terms of probation. No suspicion of criminal activity is required.
                                   9
                                                 The warrantless search of a probationer's home need not necessarily be initiated,
                                  10
                                       conducted, or even supervised by a probation officer to qualify as a probation search.
                                  11
                                                 If the search condition allows a search of a home, police officers may search all portions of
                                  12
Northern District of California
 United States District Court




                                       the home where the probationer has the mutual use of the property, generally having joint access
                                  13
                                       or control for most purposes, or police officers generally may only search those portions of the
                                  14
                                       home they reasonably believe the probationer has complete or joint control over.
                                  15
                                                 If the search condition allows a search of a home, police officers may constitutionally
                                  16
                                       detain the occupants of the home during a probation compliance search under reasonable
                                  17
                                       circumstances. The reasonableness of that detention depends on factors such as the articulable and
                                  18
                                       reasonable suspicion of the occupants, whether force was used to detain the occupants, whether a
                                  19
                                       gun was used to detain the occupants, the length of the detention, the private or public nature of
                                  20
                                       the detention such that the occupant was or was not publicly humiliated, the need to preserve the
                                  21
                                       officers’ safety, and whether officers prevented the occupants from tending to personal needs such
                                  22
                                       as using the restroom or answering the telephone.
                                  23
                                                 If the terms and conditions of the search condition support a search of a home, pursuant to
                                  24
                                       “knock and announce,” an officer may enter a house after notice of his authority and purpose is
                                  25
                                       given and he is refused admittance. Once knock and announce has been accomplished at one
                                  26
                                       point, no other knock and announce is required; it is only required at a singular entry point, not
                                  27
                                       every point.
                                  28
                                                                                          26
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 27 of 39




                                   1          A waiver of California Constitution Article 1, § 13 as a condition of probation does not

                                   2   permit searches undertaken for harassment or searches for arbitrary or capricious reasons.

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       27
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 28 of 39




                                   1                                             INVASION OF PRIVACY

                                   2                                 (California Constitution, Article 1, Section 1)

                                   3          Plaintiffs claim that Jacy Tatum, David Rodriguez, and Matthew Snodgrass violated their

                                   4   rights to privacy. To establish this claim, Plaintiffs must prove all of the following:

                                   5          1. That Plaintiffs had a reasonable expectation of privacy in their home;

                                   6          2. That Jacy Tatum, David Rodriguez, and Matthew Snodgrass intentionally intruded in

                                   7   Plaintiffs’ home;

                                   8          3. That Jacy Tatum, David Rodriguez, and Matthew Snodgrass’s intrusion would be highly

                                   9   offensive to a reasonable person;

                                  10          4. That Plaintiffs were harmed; and

                                  11          5. That Jacy Tatum, David Rodriguez, and Matthew Snodgrass’s conduct was a substantial

                                  12   factor in causing harm to Plaintiffs.
Northern District of California
 United States District Court




                                  13          In deciding whether Plaintiffs had a reasonable expectation of privacy in their home, you

                                  14   should consider, among other factors, the following:

                                  15          (a) The identities of Jacy Tatum, David Rodriguez, and Matthew Snodgrass;

                                  16          (b) The extent to which other persons had access to Plaintiffs’ home and could see or hear

                                  17   Plaintiffs; and

                                  18          (c) The means by which the intrusion occurred.

                                  19          In deciding whether an intrusion is highly offensive to a reasonable person, you should

                                  20   consider, among other factors, the following:

                                  21          (a) The extent of the intrusion;

                                  22          (b) The motives and goals of Jacy Tatum, David Rodriguez, and Matthew Snodgrass; and

                                  23          (c) The setting in which the intrusion occurred.

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         28
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 29 of 39




                                   1                                             NEGLIGENCE

                                   2

                                   3          Plaintiffs claim that they were harmed by negligence of Jacy Tatum, David Rodriguez, and

                                   4   Matthew Snodgrass. To establish this claim, Plaintiffs must prove all of the following:

                                   5          1.      That Jacy Tatum, David Rodriguez, or Matthew Snodgrass were negligent;

                                   6          2.      That Plaintiffs were harmed; and

                                   7          3.      That the negligence of Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass

                                   8   was a substantial factor in causing Plaintiffs’ harm.

                                   9          A substantial factor in causing harm is a factor that a reasonable person would consider to

                                  10   have contributed to the harm. It must be more than a remote or trivial factor. It does not have to

                                  11   be the only cause of the harm.

                                  12          A person’s negligence may combine with another factor to cause harm. If you find that
Northern District of California
 United States District Court




                                  13   Jacy Tatum, David Rodriguez, and/or Matthew Snodgrass’s negligence was a substantial factor in

                                  14   causing Plaintiffs’ harm, then that defendant is responsible for the harm. The defendant cannot

                                  15   avoid responsibility just because some other person, condition, or event was also a substantial

                                  16   factor in causing Plaintiffs’ harm.

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         29
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 30 of 39




                                   1

                                   2                            STANDARD OF CARE FOR NEGLIGENCE

                                   3

                                   4          A police officer is negligent if he fails to use the skill and care that a reasonably careful

                                   5   police officer would have used in similar circumstances. This level of skill, knowledge, and care

                                   6   is sometimes referred to as “the standard of care.”

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         30
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 31 of 39




                                   1

                                   2                                         DAMAGES – PROOF

                                   3

                                   4          It is the duty of the Court to instruct you about the measure of damages. By instructing

                                   5   you on damages, the Court does not mean to suggest for which party your verdict should be

                                   6   rendered.

                                   7          If you find for Plaintiffs on their federal and state law claims, you must determine

                                   8   Plaintiffs’ damages. Plaintiffs have the burden of proving damages by a preponderance of the

                                   9   evidence. Damages means the amount of money that will reasonably and fairly compensate

                                  10   Plaintiffs for any injury you find was caused by any Defendant. You should consider the

                                  11   following:

                                  12          The nature and extent of the injuries; and
Northern District of California
 United States District Court




                                  13          The mental and emotional pain and suffering experienced and that with reasonable

                                  14   probability will be experienced in the future.

                                  15          It is for you to determine what damages, if any, have been proved.

                                  16          Your award must be based upon evidence and not upon speculation, guesswork or

                                  17   conjecture.

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        31
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 32 of 39




                                   1

                                   2                             PUNITIVE DAMAGES – FEDERAL CLAIMS

                                   3

                                   4           If you find for Plaintiffs on their § 1983 claims, you may, but are not required to, award

                                   5   punitive damages. The purposes of punitive damages are to punish a defendant and to deter

                                   6   similar acts in the future. Punitive damages may not be awarded to compensate a plaintiff.

                                   7           Plaintiffs have the burden of proving by a preponderance of the evidence that punitive

                                   8   damages should be awarded and, if so, the amount of any such damages.

                                   9           You may award punitive damages only if you find that the defendant’s conduct that

                                  10   harmed Plaintiffs oppressive or in reckless disregard of Plaintiffs’ rights. Conduct is in reckless

                                  11   disregard of the plaintiff’s rights if, under the circumstances, it reflects complete indifference to

                                  12   the plaintiff’s safety or rights, or if the defendant acts in the face of a perceived risk that its actions
Northern District of California
 United States District Court




                                  13   will violate the plaintiff’s rights under federal law. An act or omission is oppressive if the

                                  14   defendant injures or damages or otherwise violates the rights of the plaintiff with unnecessary

                                  15   harshness or severity, such as by misusing or abusing authority or power or by taking advantage of

                                  16   some weakness or disability or misfortune of the plaintiff.

                                  17           If you find that punitive damages are appropriate, you must use reason in setting the

                                  18   amount. Punitive damages, if any, should be in an amount sufficient to fulfill their purposes but

                                  19   should not reflect bias, prejudice or sympathy toward any party. In considering the amount of any

                                  20   punitive damages, consider the degree of reprehensibility of the defendant’s conduct [, including

                                  21   whether the conduct that harmed the plaintiff was particularly reprehensible because it also caused

                                  22   actual harm or posed a substantial risk of harm to people who are not parties to this case. You

                                  23   may not, however, set the amount of any punitive damages in order to punish the defendant for

                                  24   harm to anyone other than the plaintiff in this case.

                                  25           You may impose punitive damages against one or more of the defendants and not others,

                                  26   and may award different amounts against different defendants. Punitive damages may be awarded

                                  27   even if you award Plaintiffs only nominal, and not compensatory, damages.

                                  28
                                                                                           32
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 33 of 39




                                   1

                                   2                                         NOMINAL DAMAGES

                                   3

                                   4          The law that applies to this case authorizes an award of nominal damages. If you find for

                                   5   Plaintiffs but you find that Plaintiffs have failed to prove damages as defined in these instructions,

                                   6   you must award nominal damages. Nominal damages may not exceed one dollar.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         33
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 34 of 39




                                   1                                        DUTY TO DELIBERATE

                                   2

                                   3           Before you begin your deliberations, elect one member of the jury as your presiding juror.

                                   4   The presiding juror will preside over the deliberations and serve as the spokesperson for the jury

                                   5   in court.

                                   6           You shall diligently strive to reach agreement with all of the other jurors if you can do so.

                                   7   Your verdict must be unanimous.

                                   8           Each of you must decide the case for yourself, but you should do so only after you have

                                   9   considered all of the evidence, discussed it fully with the other jurors, and listened to their views.

                                  10           It is important that you attempt to reach a unanimous verdict but, of course, only if each of

                                  11   you can do so after having made your own conscientious decision. Do not be unwilling to change

                                  12   your opinion if the discussion persuades you that you should. But do not come to a decision
Northern District of California
 United States District Court




                                  13   simply because other jurors think it is right, or change an honest belief about the weight and effect

                                  14   of the evidence simply to reach a verdict.

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         34
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 35 of 39




                                   1                    CONSIDERATION OF EVIDENCE – CONDUCT OF THE JURY

                                   2

                                   3          Because you must base your verdict only on the evidence received in the case and on these

                                   4   instructions, I remind you that you must not be exposed to any other information about the case or

                                   5   to the issues it involves. Except for discussing the case with your fellow jurors during your

                                   6   deliberations:

                                   7          Do not communicate with anyone in any way and do not let anyone else communicate with

                                   8   you in any way about the merits of the case or anything to do with it. This includes discussing the

                                   9   case in person, in writing, by phone or electronic means, via email, via text messaging, or any

                                  10   internet chat room, blog, website or application, including but not limited to Facebook, YouTube,

                                  11   Twitter, Instagram, LinkedIn, Snapchat, or any other forms of social media. This applies to

                                  12   communicating with your family members, your employer, the media or press, and the people
Northern District of California
 United States District Court




                                  13   involved in the trial. If you are asked or approached in any way about your jury service or

                                  14   anything about this case, you must respond that you have been ordered not to discuss the matter

                                  15   and to report the contact to the court.

                                  16          Do not read, watch, or listen to any news or media accounts or commentary about the case

                                  17   or anything to do with it; do not do any research, such as consulting dictionaries, searching the

                                  18   Internet, or using other reference materials; and do not make any investigation or in any other way

                                  19   try to learn about the case on your own. Do not visit or view any place discussed in this case, and

                                  20   do not use Internet programs or other devices to search for or view any place discussed during the

                                  21   trial. Also, do not do any research about this case, the law, or the people involved—including the

                                  22   parties, the witnesses or the lawyers—until you have been excused as jurors. If you happen to

                                  23   read or hear anything touching on this case in the media, turn away and report it to me as soon as

                                  24   possible.

                                  25          These rules protect each party’s right to have this case decided only on evidence that has

                                  26   been presented here in court. Witnesses here in court take an oath to tell the truth, and the

                                  27   accuracy of their testimony is tested through the trial process. If you do any research or

                                  28   investigation outside the courtroom, or gain any information through improper communications,
                                                                                        35
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 36 of 39




                                   1   then your verdict may be influenced by inaccurate, incomplete or misleading information that has

                                   2   not been tested by the trial process. Each of the parties is entitled to a fair trial by an impartial

                                   3   jury, and if you decide the case based on information not presented in court, you will have denied

                                   4   the parties a fair trial. Remember, you have taken an oath to follow the rules, and it is very

                                   5   important that you follow these rules.

                                   6           A juror who violates these restrictions jeopardizes the fairness of these proceedings. If any

                                   7   juror is exposed to any outside information, please notify the court immediately.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          36
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 37 of 39




                                   1                                            USE OF NOTES

                                   2
                                              Some of you have taken notes during the trial. Whether or not you took notes, you should
                                   3
                                       rely on your own memory of what was said. Notes are only to assist your memory. You should
                                   4
                                       not be overly influenced by the notes.
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     37
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 38 of 39




                                   1                                 COMMUNICATION WITH COURT

                                   2

                                   3            If it becomes necessary during your deliberations to communicate with me, you may send

                                   4   a note through the Courtroom Deputy Clerk, signed by your presiding juror or by one or more

                                   5   members of the jury. No member of the jury should ever attempt to communicate with me except

                                   6   by a signed writing; I will communicate with any member of the jury on anything concerning the

                                   7   case only in writing, or here in open court. If you send out a question, I will consult with the

                                   8   parties before answering it, which may take some time. You may continue your deliberations

                                   9   while waiting for the answer to any question. Remember that you are not to tell anyone—

                                  10   including me—how the jury stands, numerically or otherwise, until after you have reached a

                                  11   unanimous verdict or have been discharged. Do not disclose any vote count in any note to the

                                  12   court.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        38
                                         Case 3:14-cv-05157-SK Document 251 Filed 10/26/18 Page 39 of 39




                                   1                                        RETURN OF VERDICT

                                   2

                                   3          A verdict form has been prepared for you. After you have reached unanimous agreement

                                   4   on a verdict, your presiding juror or foreperson should complete the verdict form according to

                                   5   your deliberations, sign and date it, and advise the clerk that you are ready to return to the

                                   6   courtroom.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 26, 2018

                                   9                                                     ______________________________________
                                                                                         SALLIE KIM
                                  10                                                     United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         39
